Title: From Abigail Smith Adams to Mercy Otis Warren, July 1813
From: Adams, Abigail Smith
To: Warren, Mercy Otis



My dear Madam
July 1813

I received your obliging favour, with the Letters inclosed safely and was gratified that the Sentiments which they containd met your cordial approbation & the excited congenial feelings in the Bosoms of your Sons, if I may judge from the marks which distinguish them. I have indeed great cause for pleasure and Satisfaction in the ability integrity and fidelity with which my Son has devoted himself to his Country—if in the hand of Providence he may be instrumental in restoring Peace to it, it will enhance every other pleasure.  Read my dear Madam the inclosed which altho written more than a year Since, I received but yesterday—and as usual open—I rather wonder, when it containd Such Sarcasms upon Seal breakers that they were good enough to forward it, I Send it more upon account of the Characters which are exhibited in it, than for any political information which it may Contain, merely to Shew exhibit to you what the ministry like to be employd in the offerd Mediation for peace—may not British faith bear a paralil with Galic?
I am extreemely grieved at the party voilence which prevails and which leads to Such disgracefull outrages as that committed upon your Son—I hope the injury not So great as you at first feard—pray let me learn hear—their is yet Law to punish Such offenders and to bind them to good behaviour— the Scripture call for an Eye for an Eye—yet even that will not return the blind to Sight—
Since your last Letter I have received one from my Grandson John Smith, who writes me, that it is his Mothers most earnest wish to be brought to Quincy and that altho for Six weeks She has not been able to get across the Room—yet as he thinks She has gaind Some Strength he has undertaken to journey with her by Slow degrees, and if possible to get her here—he gives me but a melancholy account of the State of her Health. I hope the journey and change of Scene may reinstate her, but I dread every post, and fear to open a Letter—he intended Sitting out the first week in this Month. God tempers the wind to the Shorn Lamb—Says Sterns, all our troubles in this Life are no doubt intended for Salutary purposes: with them is, blended goodness and Mercy, and with Jobe I would Say altho he slay me, I will trust in him—I am dear Madam Your Friend
A A—